DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/05/2022. 
Applicant’s election without traverse of Group I in the reply filed on 8/05/2022 is acknowledged.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 10 lacks antecedent basis in the specification. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a spacer positioned axially parallel to the inner tube in the volume between the inner tube and the outer jacket” of claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the recitation “outboard of the intermediate member” is unclear.  It is unclear what is meant by “outboard” as this usage is inconsistent with the term’s plain meaning (outside of a hull or aircraft) and the term is not defined in the disclosure contrary to its plain meaning.  
	Regarding claim 10, the recitation “the heat exchanger is coiled and has a ten-inch diameter” is unclear.  It is unclear if the coil has a 10 inch diameter, or one of the inner or outer tubes has a 10 inch diameter. 
	Claims 2-10 depend(s) from the claim(s) above and thus is/are rejected accordingly.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Soo (KR20120139007). 
Regarding claim 1, Soo discloses a coaxial heat exchanger (Fig. 5) for water source heat pumps comprising: an inner tube (110), wherein the inner tube has a textured interior surface (141) and a textured exterior surface (142); an intermediate member (130) positioned outboard of the inner tube; and an outer jacket (120) comprising an interior and exterior, wherein the outer jacket is positioned outboard of the intermediate member.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanachi (US20150241132) in view of Soo (KR20120139007).
Regarding claim 1, Yanachi teaches a coaxial heat exchanger (Fig. 1-5) for water source heat pumps comprising: an inner tube (2), an intermediate member (16) positioned outboard of the inner tube; and an outer jacket (1) comprising an interior and exterior, wherein the outer jacket is positioned outboard of the intermediate member.
	Yanachi does not teach wherein the inner tube has a textured interior surface and a textured exterior surface.
	Soo teaches wherein the inner tube has a textured interior surface (141) and a textured exterior surface (142), in order to increase the heat exchange surface area (¶[0016]). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yanachi to include the textured surfaces of Soo, in order to increase the heat exchange surface area (¶[0016]).
	Regarding claim 3, Yanachi teaches the limitations of claim 1, and Soo further teaches the exterior surface of the inner tube is configured to increase heat transfer to a condensing or evaporating fluid and the interior surface of the inner tube is configured to increase heat transfer to a single-phase fluid (¶[0016]). It is noted this is considered a statement of intended use. 
Regarding claim 4, Yanachi teaches the limitations of claim 1, and Yanachi further teaches the intermediate member comprises a folded fin (16).
Regarding claim 8, Yanachi teaches the limitations of claim 1, and Yanachi further teaches the intermediate member (16) comprises more than one intermediate member section (see multiple sections of 16). 
Regarding claim 9, Yanachi teaches the limitations of claim 1, and Yanachi further teaches the inner tube (2) is annealed and hydrostatically expanded within the intermediate member (16).  The recitation " annealed and hydrostatically expanded " is considered to be a product by process limitation.  MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes."   In this instance, the product taught by Yanachi is the same as or makes the product claimed obvious, meeting the limitation of the claim.
Claim(s) 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanachi (US20150241132) in view of Soo (KR20120139007) and in further view of Naganawa (US20070246117).  
Regarding claim 2, Yanachi teaches the limitations of claim 1, and Yanachi is silent to wherein the inner tube comprises copper or a copper bearing alloy. 
Naganawa teaches the inner tube comprises copper or a copper bearing alloy (¶[0079]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yanachi to include the material of Naganawa, in order to provide a suitable material for heat exchange, as it has been held obvious to try when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (see MPEP 2143 I E). 
Regarding claim 5, Yanachi teaches the limitations of claim 1, and Yanachi is silent to the outer jacket comprises steel and is brazed to the inner tube.
Naganawa teaches the outer jacket comprises steel and is brazed to the inner tube (¶[0077] & [0079]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yanachi to include the material of Naganawa, in order to provide a suitable material for heat exchange and means for connecting an inner and outer tube, as it has been held obvious to try when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (see MPEP 2143 I E). 
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanachi (US20150241132) in view of Soo (KR20120139007) and in further view of Was (US3831671). 
	Regarding claims 6-7, Yanachi teaches the limitations of claim 1, and Yanachi does not teach the intermediate member is configured to create an axial gap portion, wherein the exterior surface of the inner tube is not covered by the intermediate member in the axial gap portion further comprising a spacer positioned axially parallel to the inner tube in the volume between the inner tube and the outer jacket.
Was teaches the intermediate member (40) is configured to create an axial gap portion (see gap in which 42 is positioned), wherein the exterior surface of the inner tube (30) is not covered by the intermediate member (40) in the axial gap portion further comprising a spacer (42) positioned axially parallel (see legs 46/48 thereof) to the inner tube (30) in the volume between the inner tube and the outer jacket, in order to increase the length of the heat exchanger without changing the spacing of the inlet and outlet (Col. 5, lines 35-45).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yanachi to include the axial gap portion and spacer of Was, in order to increase the length of the heat exchanger without changing the spacing of the inlet and outlet (Col. 5, lines 35-45).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanachi (US20150241132) in view of Soo (KR20120139007) and in further view of Dowell (US20160348988).  
	Regarding claim 10, Yanachi teaches the limitations of claim 1, and Yanachi does not teach  the heat exchanger is coiled and has about a ten-inch diameter. 
Dowell teaches the heat exchanger is coiled, in order to reduce the footprint (coil & circular - ¶[0044 & 0054]) and further teaches wherein the diameter of the heat exchanger may be adjusted in order to provide the desired amount of heat transfer (¶[0054-0055]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yanachi to include the coil of Dowell, in order to reduce the footprint (coil & circular - ¶[0044 & 0054]) and to provide wherein the heat exchanger has a diameter of about 10 inches, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05(II). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763